DETAILED ACTION
This action is in response to applicant’s amendment received on 08/15/2022. Amended claims 1, 3-4, 8, 10-11, 15 and 17-18 are acknowledged. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, 12-13, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (US 2015/0233569, herein “Xue”).
Regarding claim 1, Xue discloses: 
an apparatus (2) (fig. 1-5) comprising:
a chimney cooler (30) comprising a housing (10 plus 20) [par. 0040, lines 9-11], wherein the housing (10 plus 20) comprises:
a base (5) configured to support one or more heat-generating components (3, 7) (best seen in fig. 3) [par. 0035, lines 1-7]; and
sidewalls (18 plus 19 plus 29) extending from the base (5) (best seen in fig. 3),
each sidewall including multiple channels (the channels formed by fins 11 in sidewall 18 plus 19; and, the channels formed by fins 21-22 in sidewall 19 plus 29) (clearly seen in figs. 1 and 3),
wherein each channel defines a serpentine flow path (31, 32) (for air flow 40, sinuous, best seen in fig. 3, just like in figs. 2B-2C of the instant specification) that is enclosed within the associated sidewall (18 plus 19, or 19 plus 29) (clearly seen in fig. 5) from an inlet (26) at the base (5) (best seen in figs. 3 and 5) to an outlet at a surface of the associated sidewall opposite the base (5) (see annotated fig. 5-XUE, page 3) and that is configured to receive a fluid coolant (air flow 40) [par. 0042] (it is noted, the Collins definition of serpentine is: “of or like a serpent or snake” -clearly seen in fig. 5).

    PNG
    media_image1.png
    507
    472
    media_image1.png
    Greyscale


Regarding claim 5, Xue discloses: 
channels at (the channels formed by fins 21-22 in sidewall 19 plus 29) and adjacent (the channels formed by fins 11 in sidewall 18 plus 19) to primary objective surfaces of the housing (10 plus 20) share a common inlet (26) (see annotated fig. 1-XUE, below and fig. 5).

    PNG
    media_image2.png
    329
    516
    media_image2.png
    Greyscale



Regarding claim 6, Xue discloses: 
the channels at (the channels formed by fins 21-22 in sidewall 19 plus 29) the primary objective surfaces of the housing (10 plus 20) have larger outlets relative to the channels adjacent (the channels formed by fins 11 in sidewall 18 plus 19) to the primary objective surfaces of the housing (10 plus 20) (clearly seen in annotated fig. 1-XUE, page 3).
Regarding claim 8, Xue discloses: 
a system (2) (figs. 1-5) comprising:
one or more heat-generating components (3, 7) (best seen in fig. 3) [par. 0035, lines 1-7]; and
a chimney cooler (30) comprising a housing (10 plus 20) [par. 0040, lines 9-11], wherein the housing (10 plus 20) comprises:
a base (5) configured to support the one or more heat-generating components (3, 7) (best seen in fig. 3) [par. 0035, lines 1-7]; and
sidewalls (18 plus 19 plus 29) extending from the base (5) (best seen in fig. 3),
each sidewall including multiple channels (the channels formed by fins 11 in sidewall 18 plus 19; and, the channels formed by fins 21-22 in sidewall 19 plus 29) (clearly seen in figs. 1 and 3) [,
wherein each channel defines a serpentine flow path (31, 32) (for air flow 40, sinuous, best seen in fig. 3, just like in figs. 2B-2C of the instant specification) that is enclosed within the associated sidewall (18 plus 19, or 19 plus 29) (clearly seen in fig. 5) from an inlet (26) at the base (5) (best seen in figs. 3 and 5) to an outlet at a surface of the associated sidewall opposite the base (5) (see annotated fig. 5-XUE, page 3) and that is configured to receive a fluid coolant (air flow 40) [par. 0042] (it is noted, the Collins definition of serpentine is: “of or like a serpent or snake” -clearly seen in fig. 5).
Regarding claim 12, Xue discloses: 
channels at (the channels formed by fins 21-22 in sidewall 19 plus 29) and adjacent (the channels formed by fins 11 in sidewall 18 plus 19) to primary objective surfaces of the housing (10 plus 20) share a common inlet (26) (see annotated fig. 1-XUE, page 3 and fig. 5).


Regarding claim 13, Xue discloses: 
the channels at (the channels formed by fins 21-22 in sidewall 19 plus 29) the primary objective surfaces of the housing (10 plus 20) have larger outlets relative to the channels adjacent (the channels formed by fins 11 in sidewall 18 plus 19) to the primary objective surfaces of the housing (10 plus 20) (clearly seen in annotated fig. 1-XUE, page 3).
Regarding claim 15, Xue discloses: 
a method (fig. 1-5) comprising:
forming a base (5) of a housing (10 plus 20) for a chimney cooler (30),
the base (5) configured to support one or more heat-generating components (3, 7) (best seen in fig. 3) [par. 0035, lines 1-7]; and
forming multiple channels (the channels formed by fins 11 in sidewall 18 plus 19; and, the channels formed by fins 21-22 in sidewall 19 plus 29) (clearly seen in figs. 1 and 3) into sidewalls (18 plus 19 plus 29) of the housing (10 plus 20) extending from the base (5) (best seen in fig. 3),
each channel defining a serpentine flow path (31, 32) (for air flow 40, sinuous, best seen in fig. 3, just like in figs. 2B-2C of the instant specification) that is enclosed within the associated sidewall (18 plus 19, or 19 plus 29) (clearly seen in fig. 5) from an inlet (26) at the base (5) (best seen in figs. 3 and 5) to an outlet at a surface of the associated sidewall opposite the base (5) (see annotated fig. 5-XUE, page 3) and that is configured to receive a fluid coolant (air flow 40) [par. 0042] (it is noted, the Collins definition of serpentine is: “of or like a serpent or snake” -clearly seen in fig. 5).
Regarding claim 19, Xue discloses: 
channels at (the channels formed by fins 21-22 in sidewall 19 plus 29) and adjacent (the channels formed by fins 11 in sidewall 18 plus 19) to primary objective surfaces of the housing (10 plus 20) share a common inlet (26) (see annotated fig. 1-XUE, page 3 and fig. 5); and
the channels at (the channels formed by fins 21-22 in sidewall 19 plus 29) the primary objective surfaces of the housing (10 plus 20) have larger outlets relative to the channels adjacent (the channels formed by fins 11 in sidewall 18 plus 19) to the primary objective surfaces of the housing (10 plus 20) (clearly seen in annotated fig. 1-XUE, page 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xue.
Regarding claims 7, 14 and 20, Xue does not disclose: 
the housing (10 plus 20) comprising a monolithic structure.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have Xue’s housing (10 plus 20) comprising a monolithic structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164, 65 O.G. 1765, 1893 C.D. 659.

Allowable Subject Matter
Claims 2-4, 9-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they do not apply to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763